DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Annie King on 6/17/2022.
The application has been amended as follows: 

    PNG
    media_image1.png
    478
    623
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    120
    650
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    232
    677
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims 1, 3-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a method (and device to perform the measuring the background electrical to the applying a conversion factor steps) for measuring the quantity of thyroid hormone in a sample, wherein the method comprises:	isolating thyroid hormones in a sample;	measuring the background electrical quantities of a solution of thyroid hormone isolated from above; contacting a first chemical agent to the solution of above, wherein the first chemical agent removes one or more iodide ions from the thyroid hormone;  contacting a second chemical agent to the solution of above, wherein the second chemical agent prevents the free iodide ions from forming I2; contacting a cationic agent to the solution of step above, wherein the cationic agent forms a salt with the free iodide ions; 	measuring the electrical quantities of voltage generation and resistance in the solution of step above; and applying a conversion factor to convert the voltage produced by the electrolyte solution to a concentration of thyroid hormone.  The closest prior art of record, Goncalves et al ("Proof of Concept of the Electrochemical Sensing of 3-Iodothyronamine (T AM) and Thyronamine (T AM), ChemElectroChem, Vol. 1 Issue 10, October 14, 2014, pp. 1623-1626, Goncalves et al ("Proof of Concept of the Electrochemical Sensing of 3-Iodothyronamine (T AM) and Thyronamine (T AM)" ChemElectroChem, Vol. 1 Issue 10, October 14, 2014, pp. 1623-1626. Goncalves teach an electrochemical sensing of thyroid hormones but fail to teach a first chemical agent to remove iodide ions, a second chemical agent to prevent free iodide and a cationic agent to form a salt with the free iodide ions.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Dennis White/               Primary Examiner, Art Unit 1798